 NAYLOR, TYPE & MATSHouston Shopping News Co., d/b/a Naylor, Type &Mats and Houston Typographical Union No. 87,a/w International Typographical Union, AFL-CIO. Case 23-CA-6146October 26, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn April 12, 1977, Administrative Law JudgeHenry L. Jalette issued the attached Decision in thisproceeding. Thereafter, the General Counsel andRespondent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.I In his Decision, the Administrative Law Judge states that employeeMarilyn Joiner told Elizabeth Nalle, Respondent's president, that she andother employees had taken a head count and their figures showed "16employees who were members of the Union and II who were not." TheAdministrative Law Judge, however, reversed the relevant figures. as recordevidence establishes Joiner told Nalle that the head count revealed that 11employees were members of the Union and 16 were not.2 In her dissent in Houston Shopping News Co., d/b/a Naylor, Type &Mats, 223 NLRB 1133. 1135-36(1976). Member Murphy disagreed with themajority's finding therein that Respondent violated Sec. 8(aXS) and (I) byfailing to notify the Union of its intent to lease its hot type department to itsemployees. Accordingly, in her view there is no unfair labor practice,unremedied or otherwise, which would preclude Respondent in thisproceeding from raising the issue of the Union's lack of majority status. Buteven assuming, arguendo, that Respondent violated Sec. 8(aXS) and (I) asfound in the prior proceeding involving Respondent, Member Murphyagrees with the Administrative Law Judge that Respondent is not precludedunder the facts in this case from questioning the Union's majority status.The obvious reason for this is that the Board's unremedied Order in theprior proceeding is extremely narrow in scope and "would not be apt tohave detrimental or lasting effects upon employees in the unit." TaftBroadcasting, WDAF-TV, AM-FM, 201 NLRB 801 (1973).DECISIONSTATEMENT OF THE CASEHENRY L. JALETrE, Administrative Law Judge: This caseinvolves a withdrawal of recognition from an incumbentunion because of an asserted good-faith doubt of majority.The proceeding was initiated by a charge filed by theabove-named Union on July 23, 1976,1 pursuant to whichcomplaint issued on August 18, alleging that the above-named Respondent had violated Section 8(aX)(l) and (5) ofthe Act. On October 12, hearing was held in Houston,Texas.Upon the entire record, including my observation of thewitnesses, and after consideration of the briefs filed by theparties, I hereby make the following:FINDINGS OF FACTI. THE FACTSRespondent has its place of business in Houston, Texas,where it is engaged in custom typesetting and camera work,using both a hot type and coldtype method of production.2Since the fifties Respondent and the Union have beenparties to successive collective-bargaining agreements, thelast of which expired August 31, 1974. At the time ofexpiration the Union and Respondent were engaged innegotiations for a new contract.In the fall of 1974, work began to fall off in the hot typedepartment and by February 1975, the problem of lack ofwork in that department had become acute. On or aboutFebruary 27, 1975, Respondent offered to lease the hottype department to its employees. The employees rejectedthe offer. Respondent had not given the Union priornotification of its offer to the employees and, on March 3,1975, it did so. On March 4, 1975, the hot type employeeswere notified that effective March 5, 1975, their depart-ment would be reduced to three individuals. As a result,five employees were laid off.Respondent's conduct was made the subject of an unfairlabor practice charge filed by the Union on March 5, 1975,pursuant to which complaint issued alleging that Respon-dent had violated Section 8(a)(1), (3), and (5) of the Act.Hearing was held on July 23, 1975, before AdministrativeLaw Judge Benjamin K. Blackburn. On September 23,1975, Administrative Law Judge Blackburn issued hisdecision in which he found that Respondent had notviolated the Act and he dismissed the complaint. On April29, 1976, the Board issued its Decision and Order in whicht Unless otherwise indicated all dates are in 1976.2 Jurisdiction is not in issue. Respondent admits it meets the Board'sindirect outflow standard for the assertion ofjurisdiction.233 NLRB No. 24105 DECISIONS OF NATIONAL LABOR RELATIONS BOARDit agreed with his finding that the layoff of five employeeswas motivated by purely economic considerations and wastherefore not violative of Section 8(a)(3) and (1) of the Act.However, the Board disagreed with Administrative LawJudge Blackburn's finding that Respondent had notviolated Section 8(a)(5) and (1) of the Act. The Boardfound that Respondent's failure to notify the Union of itsoffer to lease the hot type department to employees wasconduct violative of Section 8(a)(5) and (1) of the Act.3Until on or about July 23, 1975, the parties had beenengaged in negotiations. On or about September 25, 1975,the Union requested a meeting for the purpose ofnegotiating. On September 26, Respondent declined tomeet on the ground that it entertained a good-faith doubtas to the Union's majority status.For reasons not indicated in the record, but one mightassume because of the pendency of exceptions to Adminis-trative Law Judge Blackburn's decision in the above-described case, the Union did nothing about Respondent'srefusal to meet until April 7, 1976, when it filed an 8(a)(1)and (5) charge in Case 23-CA-6016. Thereafter, on April28, the Regional Director for Region 23 advised Respon-dent that the charge had been withdrawn and nothingfurther transpired until June 4, when the Union againrequested negotiations. Respondent did not reply to theUnion's request and the instant proceeding was initiatedshortly thereafter.II. ANALYSIS AND CONCLUSIONSThe complaint alleges that from on or about June 4,Respondent has refused to meet and bargain with theUnion. It is clear that Respondent has refused to meet andnegotiate (its failure to reply to the Union's June 4 requestis, in effect, a refusal) and the only question is whether itwas legally justified in doing so.Respondent asserts that it was justified in refusing tobargain because it entertained a good-faith doubt of theUnion's majority status. There is no evidence in this casethat the Union enjoyed majority status at the time ofRespondent's refusal to bargain, but that is not dispositiveof the case, because the Union enjoyed a presumption ofmajority by virtue of its incumbent status, including itshaving been party to a collective-bargaining agreementuntil August 31, 1974.This proceeding was initiated by a charge filed on July23, 1976, almost 2 years after the expiration of the contract,and one might well ask how long after its expiration did thepresumption continue. The question requires answerbecause Respondent asserts that the complaint is barred bySection 10(b) of the Act.4As noted above, Respondent firstrefused to bargain with the Union on September 26, 1975,and no timely charge was filed with respect thereto; rather,a charge was filed on July 23, 1976, predicated on ademand to bargain on June 4, 1976.Despite this chronology, and whatever might be dictatedunder other circumstances, it is clear in the circumstances3 Houston Shopping News Co., d/b/a Naylor Type & Mats, 223 NLRB1133 (1976).4 Sec. 10(b) provides, in pertinent part.That no complaint shall issue based upon any unfair laborherein that the Union at all times relevant, including June4, 1976, enjoyed a presumption of majority status and thatunless Respondent could overcome that presumption itwas required to bargain with the Union, on request, in June1976. Accordingly, the complaint is not time barred. Thecircumstances which dictate this conclusion is the fact thatat all the times in question, since March 5, 1975, there hasbeen pending before the Board an allegation that Respon-dent had violated Section 8(a)(5) and (I) of the Act inFebruary 1975, an issue not resolved until April 29, 1976,and then resolved in the Union's favor.Respondent's refusal to bargain poses two issues: (1)could Respondent raise the issue of the Union's majoritystatus in the face of an unremedied unfair labor practice,and (2) were there objective considerations to support itsassertion of good-faith doubt.As to the first issue, General Counsel asserts that "Priorunremedied unfair labor practices preclude an employerfrom questioning the majority status of the union." Thisquoted language taken from King Radio Corporation, 208NLRB 578, 583 (1974), is only partly correct. It is modifiedby the sentence following it that "As stated in Taft,however, the nature of the unremedied violation is a factorto be considered." The reference made was to TaftBroadcasting, WDAF-TV, AM-FM, 201 NLRB 801 (1973),wherein the Board agreed with the Administrative LawJudge that Respondent was not foreclosed from challeng-ing the majority status of the Union solely on the basis ofRespondent's unremedied unfair labor practice. As theAdministrative Law Judge there noted and the Boardagreed, the Board's unremedied Order was extremelynarrow in scope and "would not be apt to have detrimentalor lasting effects upon employees in the unit." In myjudgment, the same observation can be made with regardto Respondent's unremedied unfair labor practice in thiscase.The record indicates the existence of a long history ofcollective bargaining and contains not one scintilla ofevidence that Respondent entertained any animus againstthe Union. The unremedied unfair labor practice was notmotivated by unlawful considerations (the Board dismissedan allegation that the layoff of employees was violative ofSection 8(aX3) of the Act) and consisted of a failure tonotify an incumbent bargaining representative about aproposed change in a condition of employment. Moreover,as noted earlier, Respondent operates both a hot type andcoldtype department, and the prior unfair labor practiceaffected the hot type department only. (It appears from theBoard's decision in the earlier case that at the time of itsoccurrence that department numbered only eight employ-ees and a foreman. The major part of the unit consisted ofthe photocomposition department which numbered 23employees in September 1975). In the circumstances, it isdifficult to conceive how the unfair labor practice had anydetrimental or lasting effects on unit employees. While therecord indicates that some of the employee disaffection forthe Union was expressed to Respondent contemporaneous-practice occurring more than six months prior to the filing of thecharge with the Board and the service of a copy thereof uponthe person against whom such charge is made ....106 NAYLOR, TYPE & MATSly with the hearing of the earlier unfair labor practice,nothing in such expressions carried any indication that theemployees were reacting to unfair labor practice conduct.Finally, it should be noted that here, as in Taft, the Board'sremedial order was very narrow and, apart from the cease-and-desist provisions and notice posting, provided asaffirmative action only that Respondent offer to bargainwith the Union about any plan to lease any portion ofRespondent's operation to employees. For all the foregoingreasons, I conclude Respondent was not precluded fromasserting a good-faith doubt of majority status.Respondent predicates its assertion of good-faith doubton judicial admissions by counsel for the General Counseland the Charging Party admitting lack of majority,extensive discussions wherein a majority of the employeestold management that the Union did not represent amajority of the employees, and the lengthy hiatus inbargaining.The judicial admissions relied on by Respondent arestatements of counsel for General Counsel and counsel forthe Union in colloquy with Administrative Law JudgeBlackburn in the prior proceeding relative to the allegationin that case that the layoff of hot type departmentemployees was motivated by considerations of unionmembership.JUDGE BLACKBURN: Let me say it to you anotherway. In effect, you're conceding that the practical effectof this termination, if it's not undone in the course ofthis litigation, would be to make this a minority unionin that plant?COUNSEL FOR GENERAL COUNSEL, Mr. Helms: Yes,sir.JUDGE BLACKBURN: Are you conceding that?MR. HELMS: Yes, sir. That's exactly the position wetake, that the company wants to -JUDGE BLACKBURN: And that's your motive theory?MR. HELMS: Yes, sir.JUDGE BLACKBURN: You take the same position, Mr.Tucker? (Counsel for the Union)MR. TUCKER: Yes, we do.JUDGE BLACKBURN: Go ahead with Mr. Samuel, Mr.Helms.MR. TUCKER: Let me add to that. We don'tnecessarily concede that if what has been done with thistermination or layoff is not undone by this litigation,that the union will be a minority in the plant.JUDGE BLACKBURN: You're taking a different posi-tion from Mr. Helms?MR. TUCKER: I'm saying that this is not necessarilythe case because of the fact of the fluctuation of unionmembers in the photocomposition room. We would saythat this is a possibility. And we would say that we'dcertainly agree with the General Counsel that it is partof our theory that the motivation here would be toeliminate union members and, thereby to eliminateunion influence regarding representation or alternativemethod that we contended was used, not only eliminat-ed members, but splitting up the units so as to eliminateunion influence in the photocomposition room.In my judgment, that colloquy is insufficient to supportan assertion of good-faith doubt, because counsel forGeneral Counsel was not an agent or representative of theUnion whose statements could be binding on the Union,and counsel for the Union, although subscribing toGeneral Counsel's theory, did not concede that the Union'smajority status was dependent on the outcome of thelitigation. He conceded the possibility that the Unionwould be a minority Union if it did not prevail in thatproceeding, but maintained that "this is not necessarily thecase because of the fact of the fluctuation of unionmembers in the photocomposition [coldtype] room."Accordingly, I find no merit to this aspect of Respondent'sdefense.The only remaining issue is the sufficiency of theevidence that employees communicated to Respondenttheir desire not to be represented by the Union. To supportits burden on this issue, Respondent adduced testimonyfrom its president, vice president, and two employees.There is a significant amount of duplication in thetestimony of these several witnesses. In the main, thetestimony of Respondent's president, Elizabeth Nalle. isthe key to a determination of the case.On direct examination, Nalle testified to conversationsshe had with 23 employees. By implication, all 23employees conveyed to her their desire not to be represent-ed by the Union. However, upon examination into detailsof these conversations, it developed that reliance could notbe placed on the conversations with II of the 23employees.In the cases of Joe Janca and Albert Sralla, Nalle nevertestified as to what they told her. Robert Campbell was anew employee and the conversation described by Nalle didnot indicate he did not want union representation. HenryKuntz did not say one way or the other. The remarks ofCarlos De La Fuente were ambiguous. In the cases ofHoward Heerwagen, Dave Godwin, and John Doran, theywere not unit employees at the times relevant. In StanleyNapierkowski's case, it is unclear whether he was a unitemployee at the times relevant.In the cases of Tom Reed and Albert Broussard, Nalle'sinformation was only what Vice President W. K. Hoppashad told her. Hoppas' testimony was that Broussard, an oldemployee and known union member, came to him to askabout the Union's pension plan. Hoppas told him to checkwith the Union. Later, he heard that Broussard droppedout of the Union. In Tom Reed's case, Hoppas testifiedReed came to him in mid-May to ask about his jobsecurity. Hoppas asked him why he wanted to know andReed said he was thinking of dropping his union card.Hoppas told him that there was no such thing as securityunless a person did his job and he could not advise him.Hoppas learned later that Reed had dropped out of theUnion. In short, all that really can be said of Broussardand Reed is that they dropped their union membership.The Board has clearly stated: "There is no necessarycorrelation between membership and the number of unionsupporters, since no one could know how many employeeswho favor bargaining do not become or remain membersthereof." (Emphasis supplied.) Terrell Machine Company,173 NLRB 1480, 1481 (1969). In Broussard's case, Hoppas107 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcandidly admitted that he did not know whether, in theevent of an election, Broussard would vote for the Unionor not, because Broussard "didn't voice that opinion."Accordingly, I find that Respondent could not rely onBroussard's and Reed's dropping out of the Union as anobjective consideration of loss of majority.As to the remaining 12 employees to whom Nalleadverted, I am persuaded that their remarks manifested adesire not to be represented by the Union and could berelied on by Respondent in questioning the Union'smajority status. They are Dale Birran, Millie Barnes,Marilyn Joiner, Dora Espinoza, John Mueller, KathyLong, Chris Alexander, Susan Kupper, Paula Quartararo,Patty Paiz, Louis Phillips, and Philip Sandling.In summary, Nalle's testimony indicates the wishes ofonly 12 of the employees in a unit stipulated to number 31employees. However, the record contains additional sup-port for Respondent's doubt. Thus, Hoppas testified thatproofreader Bill Jefferies, a member of the Union, came tohim and asked if he could make his own deal, that he wasunhappy about certain work restrictions in effect. Jefferiesstated that the people in the front and back (a reference tothe location of departments) did not recognize the Union.In my judgment, Respondent could rely on this conversa-tion as evidence that the Union did not enjoy majoritystatus.In addition to the foregoing, there is uncontradictedtestimony that although markup work is included in theunit, the Union has never represented, or contracted onbehalf of, the markup employees. It can reasonably beinferred, and I find, that inasmuch as they were not beingrepresented by the Union, the markup employees were notsupporters of the Union. It was stipulated that there were 4employees in markup and if that number were addedRespondent would have adduced evidence concerning 17employees on which it could predicate a reasonably baseddoubt of majority status. However, one cannot count thisentire markup crew because one member, John Mueller,has already been counted. That still leaves 3 employees inmarkup, including Henry Kuntz, to whom Nalle hadreference, who can be added to the 13 for a total of 16employees concerning whom Respondent had evidence tosupport a reasonably based doubt of majority status.The foregoing analysis should suffice to establish thatRespondent met its burden of showing by objectiveconsiderations that it had a reasonably based doubt of theUnion's majority status, but it fails to do complete justiceto the record. Thus, it overlooks the fact that theconversations Nalle had with employees had greater scopethan to advise her of a single employee's desires. Thus,Dora Espinoza had told Nalle "nobody back there wantsthe Union" and Nalle had asked her to name people andshe had enumerated 17 employees who were opposed to theI In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.Union and only 8 who supported it. Employee MarilynJoiner told Nalle that she and other employees had taken ahead count and their figures showed 16 employees whowere members of the Union and I I who were not.There is a suggestion in the testimony of Nalle andJoiner, as well as Millie Barnes, that the head counts mayhave been made on the basis of union membership, and, asnoted earlier Terrell Machine, supra, teaches that there is nonecessary correlation between membership and the num-ber of union supporters. If the head counts submitted toRespondent were the only evidence in support of itsasserted doubt of majority status, I would be loath to findthat its asserted doubt was supported by objectiveconsiderations. However, when one considers Nalle's longassociation with the Company, the size of the unit and herpersonal knowledge concerning the views of many employ-ees, coupled with the many conversations she described asadverted to earlier, the head counts, even if based on unionmembership, could reasonably be considered an indicationof the Union's lack of majority support.Finally, there is the matter of the long hiatus inbargaining. Whether or not such hiatus was an indicium ofthe Union's lack of majority status is problematic in viewof the fact that throughout the period of inactivity anunfair labor practice case was pending before the Board. I,therefore, give no weight to the hiatus as an indicium of theUnion's lack of majority status.In summary, on the basis of the conversations describedby Nalle, Hoppas, and the head counts reported to Nalle, Ifind that Respondent's asserted doubt of majority statuswas supported by objective considerations and thatRespondent did not violate Section 8(aXl) and (5) of theAct by refusing to bargain with the Union.CONCLUSIONS OF LAW1. Houston Shipping News Co., d/b/a Naylor Type &Mats, is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Houston Typographical Union No. 87, a/w Interna-tional Typographical Union, AFL-CIO, is a labor organi-zation within the meaning of Section 2(5) of the Act.3. Respondent did not violate Section 8(aX)(1) and (5) ofthe Act by refusing to bargain with the Union.Upon the foregoing findings of fact, conclusions of lawand the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER5The complaint is dismissed in its entirety.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.108